Citation Nr: 1718363	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION


The Veteran served on active duty in the U.S. Navy from December 1989 to October 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in August 2014 and in November 2014 that, in pertinent part, denied service connection for PTSD, for depression, for attention deficit hyperactivity disorder, and for anxiety.  The Veteran timely appealed.

In March 2017, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Consistent with the Veteran's testimony and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.


REMAND

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  There are also assessments of depressive disorder, adult attention deficit hyperactivity disorder, and an anxiety disorder.

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's personnel records show four weeks training on the Stinger Air Defense Missile; and that he served aboard ships in the Persian Gulf during Desert Storm/Shield, as a stinger missile gunner.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

The Board notes that the stressors described by the Veteran involved his fear of hostile military or terrorist activity.

Specifically, the Veteran reported that while deployed in Desert Storm from August 1990 to May 1991, he was a team leader for a stinger detachment to various ships as minesweepers.  He reportedly was afraid for his life every day in the Persian Gulf, and the fear was nonstop.  He described the ship's sonar as not working properly and "flying blind" in live minefields.  The sonar often had to be turned off and rebooted, which added to his anxiety and fear.  The Veteran also described another process called "degaussing," in order to be safer in a minefield; and that their ship was not completely degaussed.  He also described sleeping above the ship's waterline in a live minefield, where he barely fit in a space all the way forward on the ship.  Because his team was not a part of the ship's company, the team did not have their own sleeping quarters.  The Veteran described being on duty for 6 hours and off duty for 6 hours, and having very little time to eat and sleep, which added to the overall anxiety of the situation.

The Veteran described other events where he hurried to the deck in the early morning and slipped on dew, and nearly fell overboard when a commanding officer grabbed him.  The Veteran recalled occasions of seeing dead bodies floating in the water, and reported having nightmares about being in the Persian Gulf.  He now avoided going in the ocean or on canoeing trips; and expressed feelings of hopelessness and helplessness, and of reliving his past on a daily basis.   

VA records reflect the Veteran's continuing participation in supportive therapy.

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, from February 2017 forward; and associate them with the Veteran's claims file.

2.  Furnish the Veteran notice of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).

3.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD under DSM-5 are met.  The Veteran's claims file, to include this REMAND, must be provided to the examiner designated to examine the Veteran.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner is asked to explain the reasons behind any opinions offered.  

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



